DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Final Rejection, filed on 10/19/02, is withdrawn and a new Final Rejection is issue based upon the claims amendment, filed on 07/16/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter “Zhang”, US Pat No. 2009/0311982) and in .
As per claims 1, 10, 19, and 21, Zhang disclosed an electronic device (see fig. 3), comprising a radio frequency system configured to wirelessly transmit and receive data (see 0001) across multiple frequency bands (see 0040 and 0051); one or more processors (se fig. 3/no. 22) communicatively coupled to the radio frequency system, wherein the one or more processors are configured to instruct the radio frequency system to obtain measurements for a current tuner state for a candidate tuner state (see 0028-0029); instruct the radio frequency system to determine whether the candidate tuner state of a plurality of stored tuner states to provides better radio frequency system performance than the current tuner state; and in response to determining that the candidate tuner state provides better radio frequency performance, re-ranking at least one of the tuner states according to results of the radio frequency performance, re-ordering storage of the tuner states based on the re-ranking (see Zhang, 0047, wherein it is obvious that the current and candidate channels are continuously updated, they are tracked, ranked & re-ranked, and stored), updating the tuning table to reflect that the candidate tuner state provides better radio frequency performance than the current tuner state (see 0008, 0032-0035, 0039-0040, and 0044-0047, especially 0047, Storage 24 is optional but when used improves tuning by allowing for a more accurate selection of an open channel because periodic scans are performed and used to compare to a previous (or current) “best” channel and if an improvement (candidate) is noted over the current best channel, the best channel is updated to be the that which 
Zhang disclose such measurements are stored, tracked and updated (see 0047) but not explicitly in a table format. However, in the same field of endeavor, Hoirup discloses that such format is well-known in the art (see fig. 18, 0079-0084) in order to easily track the measurements.
The electronic device of Zhang and Hoirup disclose such capacitive tuning for the plurality of tuner states but not explicitly that each tuner state of the plurality of tuner states corresponding to different values of passive components of a tunable antenna of the radio frequency system. However, Asrani disclosed such different values of passive components for each tuning state (see fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the electronic device of Zhang and Hoirup to incorporate such teaching, as taught by Asrani, in order to accurately provide the best available channels.
As per claim 2, the electronic device of Zhang, Hoirup, and Asrani further disclosed the radio frequency system comprises a tunable antenna (see at least Zhang, fig. 3/no. 5, see Hoirup, fig. 9-16, see Asrani, fig. 5).
As per claims 3 and 11, the electronic device of Zhang, Hoirup, and Asrani the electronic device of Zhang, Hoirup, and Asrani further disclosed the measurements comprise received signal strength indicator (RSSI), reference signal received power (RSRP), average carrier-to-noise density ratio of satellite vehicles (SVs), an elevation angle of the SVs, or a combination thereof (see Zhang, throughout the reference, Hoirup, 0051).

As per claims 5, the electronic device of Zhang, Hoirup, and Asrani further disclosed the current tuner state comprises an antenna state (see Zhang, 0047, see Hoirup, fig. 18, 0079-0084) predetermined to provide better radio frequency performance than the candidate tuner state.
As per claims 9, the electronic device of Zhang, Hoirup, and Asrani further disclosed the processor is configured to: instruct the radio frequency system to obtain measurements for an additional candidate tuner state of the plurality of tuner states; instruct the radio frequency system to determine whether the additional candidate tuner state provides better radio frequency system performance than the current tuner state; and in response to determining that the additional candidate tuner state provides better radio frequency performance, updating the tuning table to reflect that the additional candidate tuner state provides better radio frequency performance than the current tuner state (see Zhang, 0047, see Hoirup, fig. 18, 0079-0084, as the mobile device is moving, it is obvious that the electronic device of Zhang, Hoirup, and Asrani continuously scan for a better candidate channels).

As per claims 14, the electronic device of Zhang, Hoirup, and Asrani further disclosed that threshold value is programmable (see Zhang 0044) but not explicitly as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the electronic device of Zhang, Hoirup, and Asrani to program/set the threshold value as claimed based upon system requirements. 
As per claims 16, the electronic device of Zhang, Hoirup, and Asrani further disclosed determining whether entry criteria have been met, wherein the entry criteria comprise environmental state of the radio frequency system or a combination thereof (see at least Zhang, abstract).
As per claims 17, the electronic device of Zhang, Hoirup, and Asrani further disclosed determining whether exit criteria have been met, wherein the exit criteria comprise the radio frequency system losing service, RF dynamics changing, environmental state not as intended, or a combination thereof (see at least Zhang, abstract, see Hoirup, fig. 18, 0079-0084).
As per claims 18, the electronic device of Zhang, Hoirup, and Asrani further disclosed in response to meeting one or more exit criteria, the method is restarted 
As per claims 20, , the electronic device of Zhang, Hoirup, and Asrani further disclosed the instructions for determining whether the candidate tuner state provides better radio frequency system performance comprises comparing radio frequency system performance under each tuner state and repeating the measurements to verify that the candidate tuner state provides better radio frequency system performance (see Zhang, 0047, see Hoirup, fig. 18, 0079-0084, wherein it is obvious that the candidate channels are continuously tracked and updated).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combine communication of Zhang and Tan and further in view of Yun (US Pat No. 2018/0048263).
As per claims 6 and 13, as rejected above in claim 1, the electronic device of Zhang, Hoirup, and Asrani disclosed such comparing the measurements between the current and candidate channels but explicitly comparing the difference between channels to a corresponding threshold. However, Yun teaches such limitation of comparing the difference between channels to a corresponding threshold in order to provide an improve process of determining the best candidate channels.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, 19 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edward Urban, can be reached at (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

January 16, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2649